Case 1:18-cV-10177-PGG Document 1 Filed 11/01/18 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

--- ---x
TRANS COMMODITIES, INC., Civil Action No. lS-civ-10177
Plaintiff,
v. COMPLAINT
YURIY GTNATULTN,
Defendant.
______________ ____ __ __________X

 

Plai_ntiff, Trans Commodities, lnc., by its attomeys, Kestenbaum, Dannenberg &

Klein, LLP, as and for its Complaint in the above-entitled action, alleges as folloWs:
ALLEGATIONS REGARDING THE
PARTIES. JURISDICTION AND VENUE

l. Plaintiff is a NeW York (U.S.) corporation With offices located in the City,
County and State ofNeW York.

2. Upon information and belief, defendant is a citizen and resident of the
Russian Federation.

3. The matter in controversy in this action exceeds the sum or value of
$75,000.00, exclusive of interest and costs, and is between a citizen of New York State and a
citizen or subject of a foreign state.

4. This Court has subject matter jurisdiction over this action pursuant to 28

U.s.C. § 1332(3)(2).

Case 1:18-cV-10177-PGG Document 1 Filed 11/01/18 Page 2 of 7

5. Venue lies in this district, pursuant to 28 U.S.C. § 1391(a)(2) and/or (3), as
the judicial district in which a substantial part of the events or omissions giving rise to the claims
occurred and the judicial district in which defendant is subject to personal jurisdiction by virtue

of a contractual agreement to that effect.

ALLEGATIONS COMMON TO BOTH CLAIMS

6. Upon information and belief, during the period from 2000 to 20]0,
defendant resided and did business in Almaty, Republic of Kazakhstan.

7. Upon information and belief, sometime in in the year 2000, defendant and
two other individuals, Rashit Sarsenov (“l\/[r. Sarsenov”) and Ahmad Saddique (“l\/lr.
Saddique”), became a founding members of a newly-fonned Republic of Kazal<hstan limited
liability company named Caspian Progressive Technology, Ltd. (“CPT”), with ownership of CPT
apportioned 25% to defendant, 5 0% to Mr. Sarsenov, and 25% to Mr. Saddique

8. Upon information and belief, CPT has become a multi-million dollar
company engaged in the business of purchasing petroleum products from local retineries, and
selling those products through a chain of gas stations owned by CPT within the Republic of
Kazal<hstan.

9. In or about July 2006, plaintiff made a business loan to defendant in the
aggregate sum of One Hundred Million U.S. Dollars (3100,000,000.00) (the “Loan”).

10. By Promissory Note executed in New York, dated as of July l, 2006 (the
“Note”), defendant acknowledged his agreement to repay the Loan to plaintiff on demand,

together with interest compounded annually at a rate of l$% per annum

Case 1:18-cV-10177-PGG Document 1 Filed 11/01/18 Page 3 of 7

ll. In order to provide collateral security for the Loan, plaintiff and defendant
executed a Pledge Agreement in New York, dated as of July l, 2006 (the “Pledge Agreement”),
pursuant to which defendant pledged to plaintiff his 25% ownership interest in CPT.

l2. In accordance with the Pledge Agreement, any failure on the part of
defendant to repay the Loan, plus interest, to plaintiff under the terms and conditions set forth in
the Note constituted an “event of default.”

13. Also under the Pledge Agreement, upon the occurrence of such an “event
of default,” defendant became obligated to transfer to plaintiff his 25% ownership interest in
CPT, and to have that ownership interest registered in plaintiff s name,

14. Upon information and belief, in or about October 2010, defendant
acquired an additional 25% ownership interest in CPT through a transfer to defendant of the
ownership interest that had previously been held in that company by l\/lr. Saddique, as a result of
which defendant then became the owner of record of a 50% ownership interest in CPT
(hereinafter referred to as “Defendant’s CPT Shares”).

15. By Amendment to Pledge Agreement executed in New York, dated as of
October 23, 2010, plaintiff and defendant agreed to modify the Pledge Agreement by, among
other things, having defendant add the additional 25% ownership interest in CPT that he had
acquired from Mr. Saddique to defendant’s pledge to plaintiff, in consideration for which
plaintiff agreed that, in the event of a default under the Note, defendant would transfer, and
plaintiff would accept, Defendant’s CPT Shares as the sole and exclusive remedy for any claim
based on the Note, the Pledge Agreement, or the Amendment to the Pledge Agreement.

l6. More specifically, in the Amendment to Pledge Agreement, the parties

agreed that, in the event of defendant’s failure to cure within 30 days of his receipt of a notice of

Case 1:18-cV-10177-PGG Document 1 Filed 11/01/18 Page 4 of 7

(a) a default under the Note or the Pledge Agreement, or (b) a failure to pay principal and interest
when due under the Note, defendant would be obligated to turn over to plaintiff all of
defendant’s interest in Defendant’s CPT Shares.

l7. The Note and the Pledge Agreement (and, by reference to the Pledge
Agreement, the Addition to Pledge Agreement) provided that any disputes between the parties be
resolved by legal action in state or federal court in New York, NY (U.S.), with defendant
expressly waiving any defense based on lack of personal jurisdiction or improper venue.

FIRST CLAIM FOR RELIEF
(For Speciiic Performance, Compelling Transfer of Defendant’s CPT Shares)

18. By letter hand-delivered to, and with receipt acknowledged by, defendant
as of July l, 2018, plaintiff duly demanded repayment of the principal amount of the Loan,
together with all outstanding interest, in accordance with the Note.

19. Notwithstanding then foregoing, no payment was thereafter made by
Defendant to Plaintiff of all or any part of the principal amount of the Loan, or of any interest or
other amount due under the Note.

20. By letter hand-delivered to defendant, and with receipt acknowledged by
defendant as of August l, 2018, defendant was duly notified that he was in default under the
Note, the Pledge Agreement, and the Amendment to Pledge Agreement, as a result of which
defendant became obligated to turn over to plaintiff all of defendant’s interest in Defendant’s
CPT Shares no later than August 31, 2018.

21. Notwithstanding the foregoing, defendant has failed to turn over to

plaintiff his interest in Defendant’s CPT Shares.

Case 1:18-cV-10177-PGG Document 1 Filed 11/01/18 Page 5 of 7

22. As a result of the foregoing, plaintiff is entitled to specific performance of
the terms, conditions and provisions of the Pledge Agreement, as modified by the Amendment to
Pledge Agreement, in the form of a judgment of this Court, ordering and directing defendant to
transfer and turn over to plaintiff all of Defendant’s CPT Shares, and declaring plaintiff to be the
lawful and rightful owner of Defendant’s CPT Shares.

SECOND CLAIM FOR RELIEF
(For Breach of Contract)

23. Plaintiff repeats and realleges each and every allegation contained in
paragraphs 18-22 above, as though the same had been more fully set forth herein.

24. If for any reason the grant of specific performance requested in the First
Claim for Relief above should be impossible, impractical, or otherwise unavailable, defendant
should be deemed to be in breach of his obligations to plaintiff under the Note.

25 . By virtue of that breach by defendant of his obligations under the Note,
plaintiff has suffered money damages

26. As a result of the foregoing, and in the alternative to the relief set forth in
the First Claim for Relief above, plaintiff is entitled to money damages in the principal amount

of the Loan, $100,000,000.00, plus interest, costs and attorneys’ fees.

JURY DEMAND

27. Plaintiff requests a trial by jury.

Case 1:18-cV-10177-PGG Document 1 Filed 11/01/18 Page 6 of 7

WHEREFORE, plaintiff respectfully demands judgment against defendant in
this action, (i) ordering and directing defendant to transfer and turn over to plaintiff all of
Defendant’s CPT Shares, and declaring plaintiff to be the lawful and rightful owner of
Defendant’s CPT Shares, (ii) alternatively, for money damages in the amount of
$100,000,000.00, plus interest, costs and attorneys’ fees, and (iii) for such other and further relief

as to this Court may seem just and proper, including the costs and disbursements of this action.

Dated: October 24, 2018

KESTENBAUM, DANNENBERG & KLEIN, LLP

 

Attorneys for Plaintiff
By: § gj,§>>_¢l é`
fre . anne ` JD-3270)

260 Madison Avenue (1 7th Floor)
New York, NY 10016

(212) 486-3370

Email: jdannenberg@kdklaw.com

Case 1:18-cV-10177-PGG Document 1 Filed 11/01/18 Page 7 of 7

WHEREFORE, plaintiff respectfully demands judgment against defendant in
this action, (i) ordering and directing defendant to transfer and turn over to plaintiff all of
Defendant’s CPT Shares, and declaring plaintiff to be the lawful and rightful owner of
Defendant’s CPT Shares, (ii) alternatively, for money damages in the amount of
$100,000,000.00, plus interest, costs and attorneys’ fees, and (iii) for such other and further relief

as to this Court may seem just and proper, including the costs and disbursements of this action.

Dated: November 1, 2018

KESTENBAUM, DANNENBERG & KLEIN, LLP
Attorneys for Plaintiff

 

260 l\/ladison Avenue (l 7th Floor)
New York, NY 10016

(212) 486-3370

Email: jdannenberg@kdklaw.com

